Citation Nr: 0917296	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sacroiliitis.

2.  Entitlement to service connection for lateral spurring of 
the thoracic spine.  

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1992 to October 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) sitting at the Indianapolis, Indiana, RO 
in February 2007.  A transcript of the hearing is associated 
with the claims file and has been reviewed.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the Veteran's 
sacroiliitis is related to his active duty service.

2.  The competent evidence fails to demonstrate that the 
Veteran's lateral spurring of the thoracic spine is related 
to active duty service.

3.  The competent evidence fails to demonstrate that the 
Veteran's bilateral knee disorder is related to active duty 
service.


CONCLUSIONS OF LAW

1.  Sacroiliitis was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).
2.  Lateral spurring of the thoracic spine was not incurred 
in or aggravated by the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  A bilateral knee disorder was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in November 2004 and July 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2007 letter provided this notice to the 
Veteran.  

The Board observes that the November 2004 letter was sent to 
the Veteran prior to the May 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the July 2007 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an October 2007 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a compensation 
and pension (C&P) examination in November 2004 and 
subsequently a review by a VA examiner in April 2005 to 
obtain nexus opinions regarding the relationship of the 
Veteran's disorders to his military service.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their causes.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.

Initially, the Board notes that the Veteran contends that he 
hurt his back and his knees during a fast roping exercise in 
Panama.  The Veteran claims that the hard landing associated 
with this incident is the underlying cause for his back and 
knee injuries.  A statement in support letter from a fellow 
serviceman, dated February 2007, supports the Veteran's 
contentions that he injured both his back and his knees in a 
fast roping incident when another serviceman who was above 
the Veteran on the rope, slipped and fell on top of the 
Veteran.  While there are no specific treatment records 
pertaining to the claimed injuries at the time of the fast 
roping incident, there is a treatment note dated, March 1995 
in which the Veteran states that he's been having problems 
with his knees swelling for 16 months following a fast roping 
incident in Panama.  The Board finds that this evidence 
corroborates the Veteran's statements regarding the 
occurrence of a fast roping incident.   

I.  Back Disorders

The Board notes initially that the Veteran's original claim 
was for a back disorder.  The RO adjudicated the issue as 
service connection for lateral spurring of the thoracic 
spine.  Upon review of the evidence, the Board finds that the 
Veteran currently suffers from not only lateral spurring of 
the thoracic spine, but also sacroiliitis.  There is evidence 
that one disorder is related to service, while the other is 
not.  As such, the Board is considering the two back 
disorders as separate claims.

As noted above, the Veteran contends that his current back 
problems are the result of a fast roping incident that 
occurred in November 1993 while the Veteran was on active 
duty in Panama.  

The Veteran's service treatment records indicate that the 
Veteran did experience back pain while in service.  As noted 
on his August 1996 report of medical history, the Veteran 
noted that he had recurrent back pain.  A service treatment 
record dated November 1995 states that the Veteran first 
injured his back while moving some heavy gym equipment.  The 
examiner at the time assessed strained upper back muscles.  
However, the Board notes that the Veteran's separation 
examination report dated June 1996 listed the Veteran's spine 
as normal and did not indicate any abnormalities with respect 
to the back.

The Veteran is currently diagnosed with sacroiliitis 
according to a May 2006 letter from a private examiner.  In 
addition, x-rays associated with the November 2004 C&P 
examination reveal the Veteran suffers from right lateral 
spurring changes of the thoracic spine.  As such the Board 
finds that the Veteran has current diagnoses related to his 
back.  

The Veteran was afforded a compensation and pension (C&P) 
examination in November 2004 and a review of all the medical 
evidence was conducted by a VA examiner in April 2005.  At 
the November 2004 C&P examination, the examiner opined that 
the Veteran had thoracic and lumbar pain as likely as not due 
to strain.  In April 2005 the VA examiner reviewed the 
medical evidence pertaining to the back and opined that the 
spurring changes in the thoracic spine are not as likely as 
not related to the service related injury in November 1995 
because the in-service injury involved the upper back muscles 
and therefore was not a bone injury.  

a.  Sacroiliitis

With regard to the claim for sacroiliitis, as noted above, a 
May 2006 letter from a private examiner states that the 
Veteran is currently being treated for sacroiliitis.  Private 
treatment records from this doctor, dated October 2004, 
diagnose the Veteran with degenerative disc disease, but in 
2006 this doctor identifies sacroiliitis as the disability 
and indicates that he believes that it is highly likely that 
the Veteran's ongoing sacroiliitis (SI) pain is proximate and 
due to the Veteran's fast roping incident.  Therefore, in 
consideration of the evidence, including the March 1995 
service treatment record, which provides evidence of the in-
service fast roping incident coupled with the private 
examiner's opinion regarding the etiological relationship 
between the Veteran's current diagnosis of sacroiliitis and 
the fast roping incident, the Board finds that the evidence 
is in equipoise regarding whether the veterans sacroiliitis 
is related to service.  In resolving all doubt in the 
veteran's behalf, service connection for sacroiliitis is 
warranted.  

b. Lateral Spurring of the Thoracic Spine

While the Board finds that the Veteran's sacroiliitis is 
related to his active duty service, there is no competent 
medical evidence that relates his lateral spurring of the 
thoracic spine to his active duty service.  As noted above, 
the April 2005 C&P examiner who reviewed the file did not 
associate the Veteran's spurring changes in the thoracic 
spine with his November 1995 service related injury because 
the injury in service involved the upper back muscles and was 
not a bone issue.  Therefore, given the negative etiological 
opinion of the April 2005 C&P examiner, the Board finds that 
the claim for service connection for lateral spurring of the 
thoracic spine must be denied because a preponderance of the 
evidence is against the claim.  

II. Bilateral Knee Disorder

As noted previously, the Veteran contends that in addition to 
hurting his back in the fast roping incident, he also injured 
his knees.  As will be explained below, while the Veteran 
does have a current diagnosis of a knee disorder, and 
evidence of complaints of knee problems in service, the 
service injuries and current disorder were found not to be 
etiologically related and therefore his current knee 
disability cannot be service connected.

With regard to other in-service complaints of knee problems, 
the Veteran's service treatment records indicate multiple 
complaints of knee pain starting in November 1993.  His 
August 1996 report of medical history indicates that the 
Veteran suffered from swollen and painful joints, but did not 
specifically note that he had knee problems.  His June 1996 
separation examination reports that the Veteran's lower 
extremities were within normal limits and listed no 
abnormalities with respect to the Veteran's knees.  A 
November 1993 treatment note indicates that the Veteran 
complained that his knees started locking in the middle of a 
run.  The examiner at the time assessed bilateral 
patellofemoral syndrome.  In March 1995, the Veteran was 
again assessed with bilateral patellofemoral syndrome as well 
as patellar tendonitis.  The next complaint regarding a knee 
injury was in April 1996 and pertained to the right knee 
only.  The Veteran was injured after jumping into a crater, 
on the live fire range, and hitting his right knee on a piece 
of metal.  The examiner assessed right knee strain to include 
a contusion.  An x-ray of the right knee, taken in May 1996 
revealed a normal right knee.  In July of 1996, after noting 
the Veteran's history of patellofemoral syndrome from 
November 1993, the examiner assessed left knee strain.  In 
August 1996 the Veteran was again assessed with left knee 
strain.  As such, the Board finds that the Veteran was 
diagnosed with bilateral patellofemoral syndrome and 
bilateral knee strain while in service.  

Evidence of record indicates that, post-service, the Veteran 
was being treated by a private doctor for his knee pain.  An 
MRI conducted in June 2002 revealed that the Veteran had 
small joint effusion with a torn medial meniscus and a sprain 
of the lateral collateral ligament.  The MRI was taken after 
the Veteran injured his knee while participating in training 
for his job with the sheriff's office.  X-rays taken in July 
2002 revealed no fractures of dislocations involving the left 
knee.  The Veteran underwent arthroscopic surgery of the left 
knee in July 2002.

At the November 2004 C&P examination the Veteran complained 
of pain in both knees.  The Veteran relayed that he had 
surgery on his left knee in July 2002 for a torn medial 
meniscus.  Upon examination, the examiner found no limitation 
on range of motion on either knee.  The examiner did note 
effusion on the left knee with slight suprapatellar 
tenderness over the medial meniscus of the left knee.  The 
examiner additionally noted bursitis.  X-rays taken in 
conjunction with the examination revealed patellar spurring 
bilaterally with a minimal left suprapatellar effusion, but 
no fracture, subluxation, or bone destruction.  The examiner 
opined that pain in the knees is as likely as not due to 
patellar spurring and bursitis with status post surgery on 
the left knee due to torn medial meniscus with minimal left 
suprapatellar effusion.  

Having reviewed all the medical evidence, the April 2005 C&P 
examiner opined that it is as likely as not that the pain in 
the right knee is due to patellar spurring and bursitis and 
not patellofemoral syndrome, given no instability or 
malalignment, and therefore not related to service injuries.  
With respect to the left knee the examiner opined that is 
more likely that the suprapatellar effusion, patellar 
spurring and meniscal tear of the left knee is due to the 
work related injury in 2002, than the left knee strains and 
patellofemoral syndrome noted in 1993 while the Veteran was 
in-service.  

Finally, the Board recognizes the Veteran's assertion that he 
has experienced knee pain since service; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Moreover, the Veteran is not shown to 
have the requisite medical expertise to diagnose a leg or 
knee disorder or render a competent medical opinion with 
regard to such claims.  Consequently, his assertion is 
afforded no probative value regarding the question of whether 
his current claims are related to service.

Therefore, while the Veteran does have a current bilateral 
knee disability and evidence of an in-service diagnosis of 
bilateral knee strain and patellofemoral syndrome, the Board 
finds that service connection must be denied given the 
negative etiological opinion of the April 2005 C&P examiner 
and no competent evidence of a positive etiological opinion.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claims 
of service connection for lateral spurring of the thoracic 
spine and a bilateral knee disorder.  With regard to the 
claim for sacroiliitis, evidence of an in-service injury in 
consideration with the current disability and the positive 
etiological opinion of the private examiner provide the 
evidence necessary to grant the claim.  Additionally, the 
Board has considered the benefit of the doubt rule and 
determined that the claim must be granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board concludes, however, that the weight of the 
probative evidence, consisting primarily of the April 2005 
negative medical opinion, is against any nexus between the 
Veteran's lateral spurring of the thoracic spine and 
bilateral knee disorder and the Veteran's active service.  
The Board has considered the benefit of the doubt rule; 
however, as a preponderance of the evidence is against the 
claims for service connection for lateral spurring of the 
thoracic spine and bilateral knee disorder, such rule does 
not apply and the claims must be denied.  38 U.S.C.A. 
§5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for sacroiliitis is 
granted.

Entitlement to service connection for lateral spurring of the 
thoracic spine is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


